Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT is made as of the 18th day of December, 2008 by and
between Kindred Healthcare, Inc., a Delaware corporation (the “Company”) and
Edward L. Kuntz (“Kuntz”).

WITNESSETH:

WHEREAS, Kuntz is serving as Executive Chairman of the Board and the Company
desires to continue the services of Kuntz in that capacity; and

WHEREAS, the Executive Compensation Committee (the “Executive Compensation
Committee”) of the Board of Directors (the “Board”) has determined that it is in
the best interests of the Company and its subsidiaries to enter into this
Agreement.

NOW, THEREFORE, in consideration of the premises and the respective covenants
and agreements contained herein, and intending to be legally bound hereby, the
Company and Kuntz agree as follows:

1. Employment as Executive Chairman of the Board.

(a) Term. The Company or one of its subsidiaries hereby agrees to employ Kuntz
and Kuntz hereby agrees to be employed as Executive Chairman of the Board of
Directors (“Executive Chairman”) effective on the date hereof on the terms and
conditions herein set forth. The term of this Agreement (the “Term”) shall be
for a one-year period commencing on the date hereof (the “Effective Date”). The
Term shall be automatically extended by one additional day for each day beyond
the Effective Date that Kuntz remains employed by the Company until such time as
the Board of Directors elects to cease such extension by giving written notice
of such election to Kuntz. In such an event, the Agreement shall terminate on
the first anniversary of the date of such election notice, unless a later date
is specified.

(b) Duties. As Executive Chairman, Kuntz shall perform the following duties:
(i) coordinate all Board matters and committee activities and act as the
principal liaison between the Board and senior management; (ii) continue his
responsibility for public lobbying and relationships with various healthcare
related organizations; (iii) advise the chief executive officer and senior
management on strategic initiatives including financing, acquisition and
development activities; (iv) advise the chief executive officer and senior
management concerning all compliance and regulatory matters; and (v) such other
similar matters as reasonably requested by the Board.

(c) Extent of Services. Kuntz, subject to the direction and control of the
Board, shall have the power and authority commensurate with his status as

 

1



--------------------------------------------------------------------------------

Executive Chairman and necessary to perform his duties hereunder. During the
Chairman Term, Kuntz shall devote approximately two days a week or 60 hours a
month to the business of the Company. With notice to the Board, Kuntz may engage
in any other business activities, whether or not such business activities are
pursued for gain, profit or other pecuniary advantage provided such activities
do not conflict with the Company’s objectives and operations.

(d) Compensation. As compensation for services rendered as Executive Chairman,
Kuntz shall receive during the Chairman Term:

(i) A salary (“Chairman Salary”) of not less than his current base salary per
year payable in equal installments in accordance with the Company’s normal
payroll procedures. Kuntz may receive increases in his Chairman Salary from time
to time, as approved by the Executive Compensation Committee.

(ii) Kuntz may be eligible to receive additional compensation as the Executive
Compensation Committee may approve from time to time but is not intended that
Kuntz will continue to participate in the Company’s standard bonus or long-term
incentive plans. It is intended that any such additional compensation shall be
structured, to the extent necessary, to comply with Section 409A of the Internal
Revenue Code of 1986, as amended and the regulations promulgated thereunder (the
“Code”).

(e) Benefits. During the Term:

(i) Kuntz shall be entitled to participate in any and all welfare benefit
(including, without limitation, medical, dental, disability and group life
insurance coverages) and fringe benefit plans from time to time in effect for
executives of the Company and its affiliates.

(ii) Kuntz may incur reasonable expenses for promoting the Company’s business,
including expenses for entertainment, travel and similar items. The Company
shall reimburse Kuntz for all such reasonable expenses in accordance with the
Company’s reimbursement policies and procedures.

(iii) Kuntz will continue to vest in his existing stock options, restricted
stock and accrued long-term incentive benefits.

(iv) The Company shall provide Kuntz with an office suite in Houston, Texas and
an administrative assistant substantially comparable to his existing office
suite and administrative assistant being furnished as of the date of this
Agreement.

 

2



--------------------------------------------------------------------------------

2. Termination of Employment.

(a) Death or Disability. Kuntz’s employment shall terminate automatically upon
Kuntz’s death during the Term. If the Board determines in good faith that the
Disability of Kuntz has occurred during the Term (pursuant to the definition of
Disability set forth below) it may give to Kuntz written notice of its intention
to terminate Kuntz’s employment. In such event, Kuntz’s employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by Kuntz (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, Kuntz shall not have returned to performance of Kuntz’s
duties. For purposes of this Agreement, “Disability” shall mean Kuntz’s absence
from his full-time duties hereunder for a period of 90 days due to disability as
defined in the long-term disability plan provided to Kuntz by the Company.

(b) Cause. The Company may terminate Kuntz’s employment during the Term for
Cause. For purposes of this Agreement, “Cause” shall mean Kuntz’s (i) conviction
of or plea of nolo contendere to a crime involving moral turpitude; or
(ii) willful and material breach by Kuntz of his duties and responsibilities,
which is committed in bad faith or without reasonable belief that such breaching
conduct is in the best interests of the Company and its affiliates, but with
respect to (ii) only if the Board adopts a resolution by a vote of at least 75%
of its members so finding after giving Kuntz and his attorney an opportunity to
be heard by the Board and a reasonable opportunity of not less than 30 days to
remedy or correct the purported breaching conduct. Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the Board or
based upon advice of counsel for the Company shall be conclusively presumed to
be done, or omitted to be done, by Kuntz in good faith and in the best interests
of the Company.

(c) Good Reason. Kuntz’s employment may be terminated by Kuntz for Good Reason.
“Good Reason” shall exist upon the occurrence, without Kuntz’s express written
consent, of any of the following events:

(i) The Company shall materially reduce the Chairman Salary;

(ii) The Company shall require Kuntz to relocate Kuntz’s principal business
office more than 30 miles from its location on the date of this Agreement;

(iii) If Kuntz ceases to be Chairman of the Board, for any reason, including
failing to be elected at any annual or special meeting of the shareholders of
the Company (which shall be deemed a material adverse change in Kuntz’s duties
and responsibilities); or

 

3



--------------------------------------------------------------------------------

(iv) a material breach by the Company of Section 1(d)(ii), Section 1(e)(i) or
Section 5(c) of this Agreement.

For purposes of this Agreement, “Good Reason” shall not exist until after Kuntz
has given the Company notice of the applicable event within 10 days of the
initial occurrence of such event and which is not remedied within 10 days after
receipt of written notice from Kuntz specifically delineating such claimed event
and setting forth Kuntz’s intention to terminate employment if not remedied;
provided, that if the specified event cannot reasonably be remedied within such
10-day period and the Company commences reasonable steps within such 10-day
period to remedy such event and diligently continues such steps thereafter until
a remedy is effected, such event shall not constitute “Good Reason” provided
that such event is remedied within 30 days after receipt of such written notice.

(d) Retirement. Kuntz’s employment shall be terminated upon Retirement. For
purposes of this Agreement, “Retirement” means an election by either Kuntz or
the Company to terminate this Agreement upon Kuntz reaching age 65 or anytime
thereafter.

(e) Notice of Termination. Any termination by the Company for Cause, by Kuntz
for Good Reason or by either Kuntz or the Company upon Retirement, shall be
communicated by Notice of Termination given in accordance with this Agreement.
For purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Kuntz’s employment under the provision so
indicated and (iii) specifies the intended termination date (which date, in the
case of a termination for Good Reason, shall be not more than 10 days after the
giving of such notice). The failure by Kuntz or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of Kuntz or the Company,
respectively, hereunder or preclude Kuntz or the Company, respectively, from
asserting such fact or circumstance in enforcing Kuntz’s or the Company’s rights
hereunder.

(f) Date of Termination. “Date of Termination” means (i) if Kuntz’s employment
is terminated by the Company for Cause, or by Kuntz for Good Reason, the later
of the date specified in the Notice of Termination or the date that is one day
after the last day of any applicable cure period, (ii) if Kuntz’s employment is
terminated by the Company other than for Cause, Disability or Retirement, or
Kuntz resigns without Good Reason (and other than due to Retirement), the Date
of Termination shall be the date on which the Company or Kuntz notified Kuntz or
the Company, respectively, of such termination (iii) if Kuntz’s employment is
terminated by reason of death or Disability, the Date of Termination shall be
the date of death of Kuntz or the Disability Effective Date,

 

4



--------------------------------------------------------------------------------

as the case may be and (iv) if Kuntz’s employment is terminated by either Kuntz
or the Company upon Retirement, the date specified in the Notice of Termination.

3. Obligations of the Company Upon Termination. Following any termination of
Kuntz’s employment hereunder, the Company shall pay Kuntz his accrued wages
through the Date of Termination and any amounts owed to Kuntz pursuant to the
terms and conditions of the benefit plans and programs of the Company at the
time such payments are due. In addition, subject to Section 3(g) hereof, Kuntz
shall be entitled to the following additional payments:

(a) Death or Disability. Kuntz shall not be entitled to any additional benefits
by reason of his death or Disability during the Term.

(b) Good Reason; Other than for Cause. If, during the Term, the Company shall
terminate Kuntz’s employment other than for Cause (but not for Disability or
Retirement), or Kuntz shall terminate his employment for Good Reason:

(i) Within 14 days of Kuntz’s Date of Termination, the Company shall pay to
Kuntz an amount equal to three times the Chairman Salary as of the Date of
Termination.

(ii) For a period of three years following the Date of Termination (the “Benefit
Continuation Period”), Kuntz shall be treated as if he had continued to be an
executive for all purposes under the Company’s (or its subsidiary’s) health
insurance plan and dental insurance plan; or if Kuntz is prohibited from
participating in such plans, the Company shall otherwise provide such benefits.
Kuntz shall be responsible for any employee contributions for such insurance
coverage. Following the Benefit Continuation Period, Kuntz shall be entitled to
receive continuation coverage under Part 6 of Title I of ERISA (“COBRA
Benefits”) by treating the end of this period as the applicable qualifying event
(i.e., as a termination of employment) for purposes of ERISA Section 603(2)) and
with the concurrent loss of coverage occurring on the same date, to the extent
allowed by applicable law.

(iii) For the Benefit Continuation Period, the Company shall maintain in force,
at its expense, Kuntz’s life insurance in effect under the Company’s (or its
subsidiary’s) life insurance benefit plan as of the Date of Termination. Kuntz
shall be responsible for any employee contributions for such insurance coverage.
For purposes of clarification, the portion of the premiums in respect of such
voluntary life insurance for which Kuntz and the Company are responsible,
respectively, shall be the same as the portion for which the Company and Kuntz
are responsible, respectively, immediately prior to the Date of Termination.

 

5



--------------------------------------------------------------------------------

(iv) For the Benefit Continuation Period, the Company (or its subsidiary) shall
provide short-term and long-term disability insurance benefits to Kuntz
equivalent to the coverage that Kuntz would have had if he had remained employed
under the disability insurance plans applicable to Kuntz on the Date of
Termination. Kuntz shall be responsible for any employee contributions for such
insurance coverage. Should Kuntz become disabled during such period, Kuntz shall
be entitled to receive such benefits, and for such duration, as the applicable
plan provides. For purposes of clarification, the portion of the premiums in
respect of such short-term and long-term disability benefits for which Kuntz and
the Company are responsible, respectively, shall be the same as the portion for
which Kuntz and the Company are responsible, respectively, immediately prior to
the Date of Termination.

(v) Within fifteen (15) days after the Date of Termination, the Company shall
pay to Executive a cash payment in an amount, if any, necessary to compensate
Executive for the Executive’s unvested interests under the Company’s (or its
subsidiary’s) retirement savings plan which are forfeited by Executive in
connection with the termination of Executive’s employment.

(vi) The Company (or its subsidiary) shall adopt such amendments to its benefit
plans, if any, as are necessary to effectuate the provisions of this Agreement.

(vii) Any outstanding unvested stock options, stock performance units,
restricted stock award or similar equity awards held by Kuntz on the Date of
Termination that would have vested in accordance with their original terms had
Kuntz remained an active employee of the Company for the duration of the Benefit
Continuation Period shall immediately vest as of the Date of Termination and all
other stock options, stock performance units or other equity awards held by
Kuntz shall be immediately cancelled and forfeited as of the Date of
Termination. In addition, Kuntz shall have the right to continue to exercise any
vested stock options (after giving effect to the immediately foregoing sentence)
held by Kuntz during the Benefit Continuation Period; provided that in no event
shall Kuntz be entitled to exercise any such option beyond the original
expiration date of such option.

(viii) Following Kuntz’s Date of Termination, Kuntz shall receive the computer
which Kuntz is utilizing as of the Date of Termination. In addition, Kuntz shall
be entitled to the furniture in Kuntz’s office suite as of the Date of
Termination. In addition, until the end of the second taxable year following the
year in which the Date of Termination occurs, the Company shall provide Kuntz
with an office suite and administrative assistant, each substantially comparable
to the office

 

6



--------------------------------------------------------------------------------

suite and administrative assistant that were furnished to Kuntz as of the Date
of Termination.

(c) Cause; Other than for Good Reason. If Kuntz’s employment shall be terminated
for Cause or Kuntz terminates employment without Good Reason (and other than due
to Kuntz’s death or Retirement) during the Term, this Agreement shall terminate
without further additional obligations to Kuntz under this Agreement.

(d) Retirement. If either Kuntz or the Company shall terminate this Agreement
upon Retirement, Kuntz shall be entitled to the following:

(i) For the Benefit Continuation Period, Kuntz shall be treated as if he had
continued to be an executive for all purposes under the Company’s (or its
subsidiary’s) health insurance plan and dental insurance plan; or if Kuntz is
prohibited from participating in such plans, the Company shall otherwise provide
such benefits. Kuntz shall be responsible for any employee contributions for
such insurance coverage.

(ii) All outstanding unvested stock options, stock performance units and
restricted stock awards held by Kuntz as of the Date of Termination shall
immediately vest in full and Kuntz will have an additional one year in which to
exercise such stock options; provided that in no event shall Kuntz be entitled
to exercise any such option beyond the original expiration date of such option.

(iii) Following Kuntz’s Date of Termination, Kuntz shall receive the computer
which Kuntz is utilizing as of the Date of Termination. In addition, Kuntz shall
be entitled to the furniture in Kuntz’s office suite as of the Date of
Termination. In addition, until the end of the second taxable year following the
year in which the Date of Termination occurs, the Company shall provide Kuntz
with an office suite and administrative assistant, each substantially comparable
to the office suite and administrative assistant that were furnished to Kuntz as
of the Date of Termination.

(e) Death after Termination. In the event of the death of Kuntz during the
period Kuntz is receiving payments pursuant to this Agreement, Kuntz’s
designated beneficiary shall be entitled to receive the balance of the payments;
or in the event of no designated beneficiary, the remaining payments shall be
made to Kuntz’s estate.

(f) In-Kind Benefits. Notwithstanding anything in this Agreement to the
contrary, in no event shall the provision of in-kind benefits pursuant to this
Section 3 during any taxable year of Kuntz affect the provision of in-kind
benefits pursuant to this Section 3 in any other taxable year of Kuntz.

 

7



--------------------------------------------------------------------------------

(g) General Release and Waiver. Notwithstanding anything herein to the contrary,
the amounts payable pursuant to this Section 3 are subject to the condition that
Kuntz has delivered to the Company an executed copy of an irrevocable general
release of claims in a form satisfactory to the Company within the 60 day period
immediately following Kuntz’s separation from service (the “Release Period”).
Any payment that otherwise would be made prior to Kuntz’s delivery of such
executed release pursuant to this Section 3 shall be paid on the first business
day following the conclusion of the Release Period; provided that in-kind
benefits provided pursuant to subsections (b)(ii), (iii) and (iv) and (d)(i) of
this Section 3 shall continue in effect after separation from service pending
the execution and delivery of such release for a period not to exceed 60 days;
provided further that if such release is not executed and delivered within such
60-day period, Kuntz shall reimburse the Company for the full cost of coverage
during such period.

(h) Six Month Delay for Specified Employees. Notwithstanding anything herein to
the contrary, if at the time of Kuntz’s separation from service Kuntz is a
“specified employee” as defined in Section 409A of the Code and the deferral of
the payment payable pursuant to this Section 3(b)(h) is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, then
the payment to which Kuntz would otherwise be entitled during the first six
months following his separation from service shall be deferred and accumulated
(without any reduction in such payment ultimately paid to Kuntz) for a period of
six months from the date of separation from service and paid in a lump sum on
the first day of the seventh month following such separation from service (or,
if earlier, the date of Kuntz’s death), together with interest during such
period at a rate computed by adding 2.00% to the Prime Rate as published in the
Money Rates section of the Wall Street Journal, or other equivalent publication
if the Wall Street Journal no longer publishes such information, on the first
publication date of the Wall Street Journal or equivalent publication after the
date of Kuntz’s separation from service (provided that if more than one such
Prime Rate is published on any given day, the highest of such published rates
shall be used).

4. Disputes. Any dispute or controversy arising under, out of, or in connection
with this Agreement shall, at the election and upon written demand of either
party, be finally determined and settled by binding arbitration in the City of
Louisville, Kentucky, in accordance with the Labor Arbitration rules and
procedures of the American Arbitration Association, and judgment upon the award
may be entered in any court having jurisdiction thereof. The Company shall pay
all costs of the arbitration and all reasonable attorneys’ and accountants’ fees
of Kuntz in connection therewith, including any litigation to enforce any
arbitration award.

5. Successors.

(a) This Agreement is personal to Kuntz and without the prior written consent of
the Company shall not be assignable by Kuntz otherwise than by will

 

8



--------------------------------------------------------------------------------

or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Kuntz’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, or any business of the Company for which
Kuntz’s services are principally performed, to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used this Agreement, “Company” shall mean the Company as hereinbefore defined
and any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise.

6. Other Severance Benefits. Kuntz hereby agrees that in consideration for the
payments to be received under this Agreement, Kuntz waives any and all rights to
any payments or benefits under any plans, programs, contracts or arrangements of
the Company or their respective affiliates that provide for severance payments
or benefits upon a termination of employment, other than the Change in Control
Severance Agreement between the Company and Kuntz (the “Severance Agreement”);
provided that any payments payable to Kuntz hereunder shall be offset by any
payments payable under the Severance Agreement.

7. Withholding. All payments to be made to Kuntz hereunder will be subject to
all applicable required withholding of taxes.

8. Non-solicitation. During the Term and for a period of one year thereafter
(collectively, the “Non-solicitation Period”), Kuntz shall not directly or
indirectly, individually or on behalf of any person other than the Company, aid
or endeavor to solicit or induce any of the Company’s or its affiliates’
employees to leave their employment with the Company or such affiliates in order
to accept employment with Kuntz or any other person, corporation, limited
liability company, partnership, sole proprietorship or other entity. If the
restrictions set forth in this section would otherwise be determined to be
invalid or unenforceable by a court of competent jurisdiction, the parties
intend and agree that such court shall exercise its discretion in reforming the
provisions of this Agreement to the end that Kuntz will be subject to a
non-solicitation covenant which is reasonable under the circumstances and
enforceable by the Company. It is agreed that no adequate remedy at law exists
for the parties for violation of this section and that this section may be
enforced by any equitable remedy, including specific performance and injunction,
without limiting the right of the Company to proceed at law to obtain such
relief as may be available to it. The running of the Non-solicitation Period
shall be tolled for any period of time during which Kuntz is in violation of any
covenant contained herein, for any reason whatsoever.

 

9



--------------------------------------------------------------------------------

9. No Mitigation. Kuntz shall have no duty to mitigate his damages by seeking
other employment and, should Kuntz actually receive compensation from any such
other employment, the payments required hereunder shall not be reduced or offset
by any such compensation. Further, the Company’s obligations to make any
payments hereunder shall not be subject to or affected by any setoff,
counterclaims or defenses which the Company may have against Kuntz or others.

10. Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or sent by telephone facsimile transmission, personal or overnight couriers, or
registered mail with confirmation or receipt, addressed as follows:

If to Kuntz:

Edward L. Kuntz

680 South Fourth Street

Louisville, KY 40202

Facsimile: 502-596-4141

If to Company:

Kindred Healthcare, Inc.

680 South Fourth Street

Louisville, KY 40202

Attn: General Counsel

Facsimile: 502-596-4075

11. Assignment to Subsidiary. The Company may assign its obligations under this
Agreement to one or more of its subsidiaries but such assignment will not
relieve the Company of its obligations and liabilities hereunder.

12. Waiver of Breach and Severability. The waiver by either party of a breach of
any provision of this Agreement by the other party shall not operate or be
construed as a waiver of any subsequent breach by either party. In the event any
provision of this Agreement is found to be invalid or unenforceable, it may be
severed from the Agreement and the remaining provisions of the Agreement shall
continue to be binding and effective.

13. Entire Agreement; Amendment. This instrument contains the entire agreement
of the parties with respect to the subject matter hereof and supersedes all
prior agreements (including the Employment Agreement dated February 22, 2007
between the Company and Kuntz), promises, covenants, arrangements,
communications, representations and warranties between them, whether written or
oral with respect to the subject matter hereof. No provisions of this Agreement
may be modified, waived or discharged unless such modification, waiver or
discharge is agreed to in writing signed by Kuntz and such officer of the
Company specifically designated by the Board.

 

10



--------------------------------------------------------------------------------

14. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware.

15. Headings. The headings in this Agreement are for convenience only and shall
not be used to interpret or construe its provisions.

16. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

17. Section 409A. If any provision of this Agreement (or any award of
compensation or benefits provided under this Agreement) would cause Kuntz to
incur any additional tax or interest under Section 409A of the Code, the Company
shall reform such provision to comply with 409A and agrees to maintain, to the
maximum extent practicable without violating 409A of the Code, the original
intent and economic benefit to Kuntz of the applicable provision; provided that
nothing herein shall require the Company to provide Kuntz with any gross-up for
any tax, interest or penalty incurred by Kuntz under Section 409A of the Code.
Furthermore, notwithstanding anything herein to the contrary, no payment or
benefit payable under this Agreement shall be required to be paid or provided in
calendar year 2008 if the payment of such payment or benefit would constitute an
impermissible acceleration under Section 409A of the Code and the transition
guidance thereunder and such payment shall instead be paid on January 1, 2009,
without interest.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

KINDRED HEALTHCARE, INC. By:  

/s/ Paul J. Diaz

  Paul J. Diaz,   President and Chief Executive Officer

/s/ EDWARD L. KUNTZ

EDWARD L. KUNTZ

 

12